EXHIBIT 10.2

[tplogo.gif]


FIRST AMENDMENT TO THE
SUBSCRIBER SERVICES AGREEMENT
Customer:
425,276
Number:
[TP2/TP3]

This First Amendment to the Subscriber Services Agreement dated May 2, 2014
(“Amendment”) is entered into among Orbitz Worldwide, LLC, a Delaware limited
liability company with offices at 500 West Madison Street, Suite 1000, Chicago,
Illinois 60661 (“OWW”), Travelport, LP, a Delaware limited partnership with
offices at 300 Galleria Parkway SE, Atlanta, Georgia USA 30339 (“TLP”), and
Travelport Global Distribution System, B.V., a Netherlands company with offices
at Taurusavenue 33A, 2132L2 Hoofddorp, The Netherlands (“TBV” and together with
TLP, referred to collectively in this Agreement as “Travelport”).
WHEREAS, Travelport and Subscriber entered into the Subscriber Services
Agreement dated February 4, 2014 (the “Agreement”); and
WHEREAS, Travelport and Subscriber now desire to amend the Agreement.
NOW, THEREFORE, it is agreed:
1.    Definitions. Unless otherwise defined in this Amendment, capitalized terms
used in this Amendment will have the same meanings as set forth in the
Agreement.
2.    Amendment Effective Date. This Amendment is effective on the date that it
is fully executed by all parties (the “Amendment Effective Date”).
3.    e-Pricing Meta Messages. Effective as the Amendment Effective Date,
Section IV (d) of Attachment B to the Agreement is amended to include the
following new definition:
“e-Pricing Meta Message” means any Message which is configured to generate a
Travelport e-Pricing meta identifier or tag.
4.    Counting e-Pricing Meta Messages. Effective as the Amendment Effective
Date, each e-Pricing Meta Message will count toward the (***) e-Pricing Message
threshold set forth in the Number of Allowed Messages for Each Segment column in
the Table in Section IV(c) of Attachment B to the Agreement as follows:
If an e-Pricing Meta Message uses e-Pricing (i) to facilitate a meta customer
shop, or (ii) to facilitate a targeted carrier modified and/or limited fare type
shop and which is configured by Orbitz for tracking, such e-Pricing Meta Message
will count toward the (***) e-Pricing Message threshold at (***) of an e-Pricing
Message. Otherwise, each e-Pricing Meta Message will be counted as if it were a
full e-Pricing Message.


5.    General Provision. Except to the extent the Agreement is amended herein,
the Agreement is hereby ratified and remains in full force and effect. To the
extent the terms of this Amendment are inconsistent with the terms of the
Agreement, the terms of this Amendment will control.

Page 1                    Travelport Confidential


***Confidential Treatment has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------






This Amendment is agreed to by OWW, TLP, and TBV by their duly authorized
undersigned representatives, as follows:
Orbitz Worldwide LLC:
 
Travelport, LP:
By: Travelport Holdings, LLC, as General Partner
Signature:
 
 
Signature:
 
Print
Name:
 
 
Print
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 



Travelport Global Distribution System, B.V.:
Signature:
 
Print Name:
 
Title:
 
Date:
 










Page 2                    Travelport Confidential


***Confidential Treatment has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.